Citation Nr: 0812781	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-31 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of bypass 
surgery as secondary to service connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

S.S., the veteran's wife


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to June 
1981. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA).  

The Board notes that the veteran's claim was treated as a new 
and material evidence claim in an April 2007 rating decision.  
The RO stated that the veteran had not filed a timely 
substantive appeal.  However, a review of the file shows that 
the veteran filed a notice of disagreement in June 2006, 
received a statement of the case in October 2006 and filed 
his substantive appeal in October 2006.  Therefore, the 
veteran's appeal was filed timely and the case does not 
require new and material evidence to be considered by the 
Board.  The issue before the Board is as stated on the title 
page of this decision.


FINDING OF FACT

Competent evidence of a nexus between residuals of bypass 
surgery and active military service or any service-connected 
disability is not of record. 


CONCLUSION OF LAW

The veteran's heart condition was not incurred in or 
aggravated by service, and in-service incurrence may not be 
presumed, nor was it caused by or proximately due to the 
service-connected hypertension.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when such are manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The veteran contends that his current residuals of bypass 
surgery is secondary to his service-connected hypertension.  
In this regard, it is noted that service connection for 
hypertension has been in effect since November 1989.  

A review of the veteran's service medical records show that 
in November 1973, the veteran complained of pain on the left 
side of his chest.  In January 1979, he presented for chest 
pain and an examination revealed that his heart was regular.  
In July 1979, a service medical record indicates that he had 
no heart problems.  

A review of the veteran's medical records show extensive 
treatment of a heart condition after service.  In January 
2004, the veteran had a catheterization, which showed 
anterior descending and right coronary artery disease.  In 
January 2005, the veteran presented with chest pain and 
reported that he had been experiencing this pain for over two 
years.  He reported having a significant family history of 
heart problems.  The veteran underwent a ventricular 
extrasystoles coronary artery bypass graft in January 2005.  
The examiner noted that the veteran had quit smoking 10 years 
prior to the examination, but had a history of smoking two 
packs per day for 30 years.  He also drinks one to two beers 
per week.  In February 2005, the veteran was diagnosed with 
post-pericardiectomy syndrome.  There was no pulmonary 
vascular congestion or effusion.  The examiner noted that the 
veteran's chest pain maybe secondary to angina, bone pain or 
pericarditis.  The examiner later noted that his EKG was not 
suggestive of pericarditis but rather of ischemia.  The 
veteran also appeared for pain in his chest with feelings of 
swelling.  There was no evidence of cardiac enlargement or 
central or peripheral pulmonary congestion.  In October 2005, 
the veteran presented for atypical chest pain.  The examiner 
stated that since January 2005, he has been experiencing 
precordial chest pain.  His chest pain was assessed to be 
musculoskeletal.  

The veteran received a VA examination in November 2005.  The 
examiner stated that the veteran's heart condition is less 
likely than not caused by or a result of hypertension.  The 
examiner went on to say that, the veteran shows coronary 
artery disease without any indications of being aggravated by 
hypertension.  The veteran's heart is not enlarged and he 
does not have left ventricular hypertrophy.  The examiner 
also noted that the veteran stopped taking his blood pressure 
medication a month prior to his visit.  The examiner stated 
that the veteran's current heart condition is most likely 
secondary to lifestyle, noncompliance and genetics, rather 
than the fairly well controlled hypertension without evidence 
of left ventricular enlargement.  

Although a current diagnosis of a heart condition is present 
and the veteran is service connected for hypertension, the 
competent and credible evidence fails to show that 
entitlement to service connection on a secondary basis is 
warranted.  In fact, there is no competent evidence of a 
nexus between the veteran's heart condition and his service-
connected hypertension.  The record shows a family history of 
heart problems, noncompliance with medication for diabetes 
and hypertension and risk factors for a heart condition such 
as tobaccoism and alcohol abuse.  The VA examiner stated that 
the veteran's heart condition is less likely than not related 
to his hypertension.  As the examiner could not find a link 
between the veteran's current heart condition and his 
service-connected hypertension, there is no competent and 
credible evidence to support the claim of entitlement to 
service connection on a secondary basis.

The competent and credible evidence of record also fails to 
substantiate the claim on a direct basis.  The service 
records show no evidence of a heart condition during service.  
In addition to the foregoing, there is no evidence that the 
heart condition presented within one year of the veteran's 
discharge from service.  The evidence clearly shows that his 
heart condition manifested many years after service and is 
not related to service.

In a hearing before the undersigned, the veteran stated that 
Dr. S. R. related his heart disorder to his hypertension.  
The Board reviewed the file and found a letter written by Dr. 
S. R. in September 2006, linking the veteran's 
cerebrovascular accident with his hypertension and diabetes.  
The letter links the veteran's stroke with his hypertension 
and diabetes not his heart condition.  Thus, the opinion is 
of little or no probative value in this case.

The Board is also aware of the veteran's contention that his 
VA examination was inadequate because the examiner was a 
nurse practitioner and not a cardiologist.  A medical opinion 
need not be by a physician to be competent medical evidence, 
and, in the absence of evidence to the contrary, the Board 
may presume the competence of a VA medical examiner.  See Cox 
v. Nicholson, 20 Vet. App. 563, 568 - 570 (2007) (rejecting 
argument that a medical opinion by a nurse practitioner is 
not competent medical evidence, and, rejecting argument that 
VA cannot rely upon a medical opinion that does not 
explicitly state the qualifications of the examiner); see 
also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) 
(presumption of regularity doctrine permits courts to presume 
what appears regular is regular and shifts the burden to the 
attacker to establish the contrary).  The veteran has pointed 
to no flaws in the examiner's opinion other than he believes 
the evidence leads to a different conclusion.  However, the 
veteran is a layperson and thus is not qualified to determine 
the etiology of his heart condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, the Board 
has reviewed the examination and found it to be thorough and 
comprehensive.

Pursuant to 38 C.F.R. § 3.159(c)(4), a further medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  Here, however, the opinion provided by 
the November 2005 examiner is sufficient to decide the claim.  

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claim.  Thus, the veteran's claim 
of entitlement to service connection for bypass surgery as 
secondary to his service-connected hypertension or to 
service, must be denied. 

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA a 
notice letter to the veteran in October 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service-connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of October 2005 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), have been satisfied with an October 2005 
letter.  Regarding elements (4) (degree of disability) and 
(5) (effective date of the disability), he was provided with 
notice of the type of evidence necessary to establish a 
disability rating in an August 2006 letter.  While this 
letter was sent after the December 2005 decision, the Board 
determines that the veteran is not prejudiced, because he had 
a meaningful opportunity to participate effectively in the 
readjudication of his claim in November 2007.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  VA also provided 
the veteran with an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for residuals of bypass 
surgery as secondary to service connected hypertension, is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


